
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1707
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal
		  years 2010 through 2014 to promote an enhanced strategic partnership with
		  Pakistan and its people, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Enhanced Partnership with Pakistan Act
			 of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of
				principles.
					Title I—Democratic,
				Economic, and Development Assistance for Pakistan
					Sec. 101. Authorization of assistance.
					Sec. 102. Authorization of appropriations.
					Sec. 103. Auditing.
					Title II—Security
				assistance for Pakistan
					Sec. 201. Purposes of
				assistance.
					Sec. 202. Authorization of assistance.
					Sec. 203. Limitations
				on certain assistance.
					Sec. 204. Pakistan
				Counterinsurgency Capability Fund.
					Sec. 205. Requirements for civilian control of certain
				assistance.
					Title III—Strategy,
				accountability, monitoring, and other provisions
					Sec. 301. Strategy
				Reports.
					Sec. 302. Monitoring
				Reports.
				
			2.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesExcept as
			 otherwise provided in this Act, the term appropriate congressional
			 committees means the Committees on Appropriations and Foreign Relations
			 of the Senate and the Committees on Appropriations and Foreign Affairs of the
			 House of Representatives.
			(2)CounterinsurgencyThe term counterinsurgency
			 means efforts to defeat organized movements that seek to overthrow the duly
			 constituted Governments of Pakistan and Afghanistan through violent
			 means.
			(3)CounterterrorismThe term counterterrorism
			 means efforts to combat al Qaeda and other foreign terrorist organizations that
			 are designated by the Secretary of State in accordance with section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189), or other individuals and
			 entities engaged in terrorist activity or support for such activity.
			(4)FATAThe term FATA means the
			 Federally Administered Tribal Areas of Pakistan.
			(5)Frontier Crimes RegulationThe term Frontier Crimes
			 Regulation means the Frontier Crimes Regulation, codified under British
			 law in 1901, and applicable to the FATA.
			(6)Impact evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which change in a population-based outcome
			 can be attributed to program intervention instead of other environmental
			 factors.
			(7)Major defense equipmentThe term major defense
			 equipment has the meaning given the term in section 47(6) of the Arms
			 Export Control Act (22 U.S.C. 2794(6)).
			(8)NWFPThe term NWFP means the North
			 West Frontier Province of Pakistan, which has Peshawar as its provincial
			 capital.
			(9)Operations researchThe term operations research
			 means the application of social science research methods, statistical analysis,
			 and other appropriate scientific methods to judge, compare, and improve
			 policies and program outcomes, from the earliest stages of defining and
			 designing programs through their development and implementation, with the
			 objective of the rapid dissemination of conclusions and concrete impact on
			 programming.
			(10)Security forces of PakistanThe term security forces of
			 Pakistan means the military and intelligence services of the Government
			 of Pakistan, including the Armed Forces, Inter-Services Intelligence
			 Directorate, Intelligence Bureau, police forces, levies, Frontier Corps, and
			 Frontier Constabulary.
			(11)Security-related assistanceThe term security-related
			 assistance—
				(A)means—
					(i)grant assistance to carry out section 23 of
			 the Arms Export Control Act (22 U.S.C. 2763); and
					(ii)assistance under chapter 2 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et. seq); but
					(B)does not include—
					(i)assistance authorized to be appropriated or
			 otherwise made available under any provision of law that is funded from
			 accounts within budget function 050 (National Defense); and
					(ii)amounts appropriated or otherwise available
			 to the Pakistan Counterinsurgency Capability Fund established under the
			 Supplemental Appropriations Act, 2009 (Public Law 111–32).
					3.FindingsCongress finds the following:
			(1)The people of the Islamic Republic of
			 Pakistan and the United States share a long history of friendship and comity,
			 and the interests of both nations are well-served by strengthening and
			 deepening this friendship.
			(2)Since 2001, the United States has
			 contributed more than $15,000,000,000 to Pakistan, of which more than
			 $10,000,000,000 has been security-related assistance and direct
			 payments.
			(3)With the free and fair election of February
			 18, 2008, Pakistan returned to civilian rule, reversing years of political
			 tension and mounting popular concern over military rule and Pakistan’s own
			 democratic reform and political development.
			(4)Pakistan is a major non-NATO ally of the
			 United States and has been a valuable partner in the battle against al Qaeda
			 and the Taliban, but much more remains to be accomplished by both
			 nations.
			(5)The struggle against al Qaeda, the Taliban,
			 and affiliated terrorist groups has led to the deaths of several thousand
			 Pakistani civilians and members of the security forces of Pakistan over the
			 past seven years.
			(6)Despite killing or capturing hundreds of al
			 Qaeda operatives and other terrorists—including major al Qaeda leaders, such as
			 Khalid Sheikh Muhammad, Ramzi bin al-Shibh, and Abu Faraj al-Libi—the FATA,
			 parts of the NWFP, Quetta in Balochistan, and Muridke in Punjab remain a
			 sanctuary for al Qaeda, the Afghan Taliban, the Terikh-e Taliban and affiliated
			 groups from which these groups organize terrorist actions against Pakistan and
			 other countries.
			(7)The security forces of Pakistan have
			 struggled to contain a Taliban-backed insurgency, recently taking direct action
			 against those who threaten Pakistan’s security and stability, including
			 military operations in the FATA and the NWFP.
			(8)On March 27, 2009, President Obama noted,
			 Multiple intelligence estimates have warned that al Qaeda is actively
			 planning attacks on the United States homeland from its safe-haven in
			 Pakistan..
			(9)According to a Government Accountability
			 Office report (GAO–08–622), since 2003, the [A]dministration’s national
			 security strategies and Congress have recognized that a comprehensive plan that
			 includes all elements of national power—diplomatic, military, intelligence,
			 development assistance, economic, and law enforcement support—was needed to
			 address the terrorist threat emanating from the FATA and that such a
			 strategy was also mandated by section 7102(b)(3) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2656f note) and
			 section 2042(b)(2) of the Implementing the Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53; 22 U.S.C. 2375 note).
			(10)During 2008 and 2009, the people of
			 Pakistan have been especially hard hit by rising food and commodity prices and
			 severe energy shortages, with 2/3 of the population living
			 on less than $2 a day and 1/5 of the population living
			 below the poverty line according to the United Nations Development
			 Program.
			(11)Economic growth is a fundamental foundation
			 for human security and national stability in Pakistan, a country with more than
			 175,000,000 people, an annual population growth rate of two percent, and a
			 ranking of 136 out of 177 countries in the United Nations Human Development
			 Index.
			(12)The 2009 Pakistani military offensive in
			 the NWFP and the FATA displaced millions of residents in one of the gravest
			 humanitarian crises Pakistan has faced, and despite the heroic efforts of
			 Pakistanis to respond to the needs of the displaced millions and facilitate the
			 return of many, it has highlighted the need for Pakistan to develop an
			 effective national counterinsurgency strategy.
			4.Statement of principlesCongress declares that the relationship
			 between the United States and Pakistan should be based on the following
			 principles:
			(1)Pakistan is a critical friend and ally to
			 the United States, both in times of strife and in times of peace, and the two
			 countries share many common goals, including combating terrorism and violent
			 radicalism, solidifying democracy and rule of law in Pakistan, and promoting
			 the social and economic development of Pakistan.
			(2)United States assistance to Pakistan is
			 intended to supplement, not supplant, Pakistan’s own efforts in building a
			 stable, secure, and prosperous Pakistan.
			(3)The United States requires a balanced,
			 integrated, countrywide strategy for Pakistan that provides assistance
			 throughout the country and does not disproportionately focus on
			 security-related assistance or one particular area or province.
			(4)The United States supports Pakistan’s
			 struggle against extremist elements and recognizes the profound sacrifice made
			 by Pakistan in the fight against terrorism, including the loss of more than
			 1,900 soldiers and police since 2001 in combat with al Qaeda, the Taliban, and
			 other extremist and terrorist groups.
			(5)The United States intends to work with the
			 Government of Pakistan—
				(A)to build mutual trust and confidence by
			 actively and consistently pursuing a sustained, long-term, multifaceted
			 relationship between the two countries, devoted to strengthening the mutual
			 security, stability, and prosperity of both countries;
				(B)to support the people of Pakistan and their
			 democratic government in their efforts to consolidate democracy, including
			 strengthening Pakistan’s parliament, helping Pakistan reestablish an
			 independent and transparent judicial system, and working to extend the rule of
			 law in all areas in Pakistan;
				(C)to promote sustainable long-term
			 development and infrastructure projects, including in healthcare, education,
			 water management, and energy programs, in all areas of Pakistan, that are
			 sustained and supported by each successive democratic government in
			 Pakistan;
				(D)to ensure that all the people of Pakistan,
			 including those living in areas governed by the Frontier Crimes Regulation,
			 have access to public, modernized education and vocational training to enable
			 them to provide for themselves, for their families, and for a more prosperous
			 future for their children;
				(E)to support the strengthening of core
			 curricula and the quality of schools across Pakistan, including madrassas, in
			 order to improve the prospects for Pakistani children’s futures and eliminate
			 incitements to violence and intolerance;
				(F)to encourage and promote public-private
			 partnerships in Pakistan in order to bolster ongoing development efforts and
			 strengthen economic prospects, especially with respect to opportunities to
			 build civic responsibility and professional skills of the people of Pakistan,
			 including support for institutions of higher learning with international
			 accreditation;
				(G)to expand people-to-people engagement
			 between the two countries, through increased educational, technical, and
			 cultural exchanges and other methods;
				(H)to encourage the development of local
			 analytical capacity to measure program effectiveness and progress on an
			 integrated basis, especially across the areas of United States assistance and
			 payments to Pakistan, and increase accountability for how such assistance and
			 payments are being spent;
				(I)to assist Pakistan’s efforts to improve
			 counterterrorism financing and anti-money laundering regulatory structure in
			 order to achieve international standards and encourage Pakistan to apply for
			 Financial Action Task Force observer status and adhere to the
			 United Nations International Convention for the Suppression of the Financing of
			 Terrorism;
				(J)to strengthen Pakistan’s counterinsurgency
			 and counterterrorism strategy to help prevent any territory of Pakistan from
			 being used as a base or conduit for terrorist attacks in Pakistan or
			 elsewhere;
				(K)to strengthen Pakistan’s efforts to develop
			 strong and effective law enforcement and national defense forces under civilian
			 leadership;
				(L)to achieve full cooperation in matters of
			 counter-proliferation of nuclear materials and related networks;
				(M)to strengthen Pakistan’s efforts to gain
			 control of its under-governed areas and address the threat posed by any person
			 or group that conducts violence, sabotage, or other terrorist activities in
			 Pakistan or its neighboring countries; and
				(N)to explore means to consult with and
			 utilize the relevant expertise and skills of the Pakistani-American
			 community.
				IDemocratic, Economic, and Development
			 Assistance for Pakistan
			101.Authorization of assistance
				(a)In generalThe President is authorized to provide
			 assistance to Pakistan—
					(1)to support the consolidation of democratic
			 institutions;
					(2)to support the expansion of rule of law,
			 build the capacity of government institutions, and promote respect for
			 internationally-recognized human rights;
					(3)to promote economic freedoms and
			 sustainable economic development;
					(4)to support investment in people, including
			 those displaced in on-going counterinsurgency operations; and
					(5)to strengthen public diplomacy.
					(b)Activities supportedActivities that may be supported by
			 assistance under subsection (a) include the following:
					(1)To support democratic institutions in
			 Pakistan in order to strengthen civilian rule and long-term stability,
			 including assistance such as—
						(A)support for efforts to strengthen
			 Pakistan’s institutions, including the capacity of the National Parliament of
			 Pakistan, such as enhancing the capacity of committees to oversee government
			 activities, including national security issues, enhancing the ability of
			 members of parliament to respond to constituents, and supporting of
			 parliamentary leadership;
						(B)support for voter education and civil
			 society training as well as appropriate support for political party capacity
			 building and responsiveness to the needs of all the people of Pakistan;
			 and
						(C)support for strengthening the capacity of
			 the civilian Government of Pakistan to carry out its responsibilities at the
			 national, provincial, and local levels.
						(2)To support Pakistan’s efforts to expand
			 rule of law, build the capacity, transparency, and trust in government
			 institutions, and promote internationally recognized human rights, including
			 assistance such as—
						(A)supporting the establishment of frameworks
			 that promote government transparency and criminalize corruption in both the
			 government and private sector;
						(B)support for police professionalization,
			 including training regarding use of force, human rights, and community
			 policing;
						(C)support for independent, efficient, and
			 effective judicial and criminal justice systems, such as case management,
			 training, and efforts to enhance the rule of law to all areas in
			 Pakistan;
						(D)support for the implementation of legal and
			 political reforms in the FATA;
						(E)support to counter the narcotics
			 trade;
						(F)support for internationally recognized
			 human rights, including strengthening civil society and nongovernmental
			 organizations working in the area of internationally recognized human rights,
			 as well as organizations that focus on protection of women and girls, promotion
			 of freedom of religion and religious tolerance, and protection of ethnic or
			 religious minorities; and
						(G)support for promotion of a responsible,
			 capable, and independent media.
						(3)To support economic freedom and economic
			 development in Pakistan, including—
						(A)programs that support sustainable economic
			 growth, including in rural areas, and the sustainable management of natural
			 resources through investments in water resource management systems;
						(B)expansion of agricultural and rural
			 development, such as farm-to-market roads, systems to prevent spoilage and
			 waste, and other small-scale infrastructure improvements;
						(C)investments in energy, including energy
			 generation and cross-border infrastructure projects with Afghanistan;
						(D)employment generation, including increasing
			 investment in infrastructure projects, including construction of roads and the
			 continued development of a national aviation industry and aviation
			 infrastructure, as well as support for small and medium enterprises;
						(E)worker rights, including the right to form
			 labor unions and legally enforce provisions safeguarding the rights of workers
			 and local community stakeholders;
						(F)access to microfinance for small business
			 establishment and income generation, particularly for women; and
						(G)countering radicalization by providing
			 economic, social, educational, and vocational opportunities and life-skills
			 training to at-risk youth.
						(4)To support investments in people,
			 particularly women and children, including—
						(A)promoting modern, public primary and
			 secondary education and vocational and technical training, including programs
			 to assist in the development of modern, nationwide school curriculums for
			 public, private, and religious schools; support for the proper oversight of all
			 educational institutions, including religious schools, as required by Pakistani
			 law; initiatives to enhance access to education and vocational and technical
			 training for women and girls and to increase women’s literacy, with a special
			 emphasis on helping girls stay in school; and construction and maintenance of
			 libraries and public schools;
						(B)programs relating to higher education to
			 ensure a breadth and consistency of Pakistani graduates, including through
			 public-private partnerships;
						(C)improving quality public health to
			 eliminate diseases such as hepatitis and to reduce maternal and under-five
			 mortality rates;
						(D)building capacity for nongovernmental and
			 civil society organizations, particularly organizations with demonstrated
			 experience in delivering services to the people of Pakistan, particularly to
			 women, children, and other vulnerable populations; and
						(E)support for refugees and internally
			 displaced persons and long-term development in regions of Pakistan where
			 internal conflict has caused large-scale displacement.
						(5)To strengthen public diplomacy to combat
			 militant extremism and promote a better understanding of the United States,
			 including—
						(A)encouraging civil society, respected
			 scholars, and other leaders to speak out against militancy and violence;
			 and
						(B)expanded exchange activities under the
			 Fulbright Program, the International Visitor Leadership Program, the Youth
			 Exchange and Study Program, and related programs administered by the Department
			 of State designed to promote mutual understanding and interfaith dialogue and
			 expand sister institution programs between United States and Pakistani schools
			 and universities.
						(c)Additional and Related Activities
					(1)Availability of amounts for Pakistani
			 police professionalization, equipping, and trainingNot less than $150,000,000 of the amounts
			 appropriated for fiscal year 2010 pursuant to the authorization of
			 appropriations under section 102 should be made available for assistance to
			 Pakistan under this section for police professionalization, equipping, and
			 training.
					(2)Availability of amounts for administrative
			 expensesUp to $10,000,000 of
			 the amounts appropriated for each fiscal year pursuant to the authorization of
			 appropriations under section 102 may be made available for administrative
			 expenses of civilian departments and agencies of the United States Government
			 in connection with the provision of assistance under this section. Such amounts
			 shall be in addition to amounts otherwise available for such purposes.
					(3)Utilizing Pakistani
			 organizationsThe President
			 is encouraged, as appropriate, to utilize Pakistani firms and community and
			 local nongovernmental organizations in Pakistan, including through host country
			 contracts, and to work with local leaders to provide assistance under this
			 section.
					(4)Use of direct expendituresAmounts appropriated for each fiscal year
			 pursuant to the authorization of appropriations under section 102 or otherwise
			 made available to carry out this section shall be utilized to the maximum
			 extent possible as direct expenditures for projects and programs, subject to
			 existing reporting and notification requirements.
					(5)Chief of Mission FundOf the amounts appropriated for each fiscal
			 year pursuant to the authorization of appropriations under section 102, up to
			 $5,000,000 may be used by the Secretary of State to establish a fund for use by
			 the Chief of Mission in Pakistan to provide assistance to Pakistan under this
			 title or the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to address
			 urgent needs or opportunities, consistent with the purposes of this section, or
			 for purposes of humanitarian relief. The fund established pursuant to this
			 paragraph may be referred to as the Chief of Mission
			 Fund.
					(6)Sense of CongressIt is the sense of Congress that—
						(A)the United States should provide robust
			 assistance to the people of Pakistan who have been displaced as a result of
			 ongoing conflict and violence in Pakistan and support international efforts to
			 coordinate assistance to refugees and internally displaced persons in Pakistan,
			 including by providing support to international and nongovernmental
			 organizations for this purpose;
						(B)the Administrator of the United States
			 Agency for International Development should support the development objectives
			 of the Refugee Affected and Host Areas (RAHA) Initiative in Pakistan to address
			 livelihoods, health, education, infrastructure development, and environmental
			 restoration in identified parts of the country where Afghan refugees have
			 lived; and
						(C)the United States should have a
			 coordinated, strategic communications strategy to engage the people of Pakistan
			 and to help ensure the success of the measures authorized by this title.
						(d)NotificationFor fiscal years 2010 through 2014, the
			 President shall notify the appropriate congressional committees not later than
			 15 days before obligating any assistance under this section as budgetary
			 support to the Government of Pakistan or any element of the Government of
			 Pakistan and shall include in such notification a description of the purpose
			 and conditions attached to any such budgetary support.
				102.Authorization of appropriations
				(a)In generalThere are authorized to be appropriated to
			 the President, for the purposes of providing assistance to Pakistan under this
			 title and to provide assistance to Pakistan under the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.), up to $1,500,000,000 for each of the fiscal
			 years 2010 through 2014.
				(b)Availability of Funds
					(1)In generalOf the amounts appropriated in each fiscal
			 year pursuant to the authorization of appropriations in subsection (a)—
						(A)none of the amounts appropriated for
			 assistance to Pakistan may be made available after the date that is 60 days
			 after the date of the enactment of this Act unless the Pakistan Assistance
			 Strategy Report has been submitted to the appropriate congressional committees
			 pursuant to section 301(a); and
						(B)not more than $750,000,000 may be made
			 available for assistance to Pakistan unless the President’s Special
			 Representative to Afghanistan and Pakistan submits to the appropriate
			 congressional committees during such fiscal year—
							(i)a certification that assistance provided to
			 Pakistan under this title or the Foreign Assistance Act of 1961 to date has
			 made or is making reasonable progress toward achieving the principal objectives
			 of United States assistance to Pakistan contained in the Pakistan Assistance
			 Strategy Report; and
							(ii)a memorandum explaining the reasons
			 justifying the certification described in clause (i).
							(2)Maker of certificationIn the event of a vacancy in, or the
			 termination of, the position of the President’s Special Representative to
			 Afghanistan and Pakistan, the certification and memorandum described under
			 paragraph (1)(B) may be made by the Secretary of State.
					(c)WaiverThe Secretary of State may waive the
			 limitations in subsection (b) if the Secretary determines, and certifies to the
			 appropriate congressional committees, that it is in the national security
			 interests of the United States to do so.
				(d)Sense of Congress on foreign assistance
			 fundsIt is the sense of
			 Congress that, subject to an improving political and economic climate in
			 Pakistan, there should be authorized to be appropriated up to $1,500,000,000
			 for each of the fiscal years 2015 through 2019 for the purpose of providing
			 assistance to Pakistan under the Foreign Assistance Act of 1961.
				103.Auditing
				(a)Assistance AuthorizedThe Inspector General of the Department of
			 State, the Inspector General of the United States Agency for International
			 Development, and the inspectors general of other Federal departments and
			 agencies (other than the Inspector General of the Department of Defense)
			 carrying out programs, projects, and activities using amounts appropriated to
			 carry out this title shall audit, investigate, and oversee the obligation and
			 expenditure of such amounts.
				(b)Authorization for In-Country
			 PresenceThe Inspector
			 General of the Department of State and the Inspector General of the United
			 States Agency for International Development, after consultation with the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development, are authorized to establish field offices in
			 Pakistan with sufficient staff from each of the Offices of the Inspector
			 General, respectively, to carry out subsection (a).
				(c)Authorization of appropriations
					(1)In generalOf the amounts authorized to be
			 appropriated under section 102 for each of the fiscal years 2010 through 2014,
			 up to $30,000,000 for each fiscal year is authorized to be made available to
			 carry out this section.
					(2)Relation to other available
			 fundsAmounts made available
			 under paragraph (1) are in addition to amounts otherwise available for such
			 purposes.
					IISecurity assistance for Pakistan
			201.Purposes of assistanceThe purposes of assistance under this title
			 are—
				(1)to support Pakistan’s paramount national
			 security need to fight and win the ongoing counterinsurgency within its borders
			 in accordance with its national security interests;
				(2)to work with the Government of Pakistan to
			 improve Pakistan’s border security and control and help prevent any Pakistani
			 territory from being used as a base or conduit for terrorist attacks in
			 Pakistan, or elsewhere;
				(3)to work in close cooperation with the
			 Government of Pakistan to coordinate action against extremist and terrorist
			 targets; and
				(4)to help strengthen the institutions of
			 democratic governance and promote control of military institutions by a
			 democratically elected civilian government.
				202.Authorization of assistance
				(a)International Military Education and
			 Training
					(1)In generalThere are authorized to be appropriated
			 such sums as may be necessary for each of the fiscal years 2010 through 2014
			 for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2347 et seq.; relating to international military education and
			 training) for Pakistan, including expanded international military education and
			 training (commonly known as E–IMET).
					(2)Use of fundsIt is the sense of Congress that a
			 substantial amount of funds made available to carry out this subsection for a
			 fiscal year should be used to pay for courses of study and training in
			 counterinsurgency and civil-military relations.
					(b)Foreign Military Financing Program
					(1)In generalThere are authorized to be appropriated
			 such sums as may be necessary for each of the fiscal years 2010 through 2014
			 for grant assistance under section 23 of the Arms Export Control Act (22 U.S.C.
			 2763; relating to the Foreign Military Financing program) for the purchase of
			 defense articles, defense services, and military education and training for
			 Pakistan.
					(2)Use of funds
						(A)In generalA significant portion of the amount made
			 available to carry out this subsection for a fiscal year shall be for the
			 purchase of defense articles, defense services, and military education and
			 training for activities relating to counterinsurgency and counterterrorism
			 operations in Pakistan.
						(B)Sense of congressIt is the sense of Congress that a
			 significant majority of funds made available to carry out this subsection for a
			 fiscal year should be used for the purpose described in subparagraph
			 (A).
						(3)Additional authorityExcept as provided in sections 3 and 102 of
			 the Arms Export Control Act, the second section 620J of the Foreign Assistance
			 Act of 1961 (as added by Public Law 110–161), and any provision of an Act
			 making appropriations for the Department of State, foreign operations, and
			 related programs that restricts assistance to the government of any country
			 whose duly elected head of government is deposed by military coup or decree,
			 and except as otherwise provided in this title, amounts authorized to be made
			 available to carry out paragraph (2) for fiscal years 2010 and 2011 are
			 authorized to be made available notwithstanding any other provision of
			 law.
					(4)DefinitionsIn this section, the terms defense
			 articles, defense services, and military education
			 and training have the meaning given such terms in section 644 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2403).
					(c)Sense of CongressIt is the sense of Congress that the United
			 States should facilitate Pakistan’s establishment of a program to provide
			 reconstruction assistance, including through Pakistan’s military as
			 appropriate, in areas damaged by combat operations.
				(d)Exchange Program between military and
			 civilian personnel of Pakistan and certain other countries
					(1)In generalThe Secretary of State is authorized to
			 establish an exchange program between—
						(A)military and civilian personnel of
			 Pakistan; and
						(B)(i)military and civilian personnel of
			 countries determined by the Secretary of State to be in the process of
			 consolidating and strengthening a democratic form of government; or
							(ii)military and civilian personnel of North
			 Atlantic Treaty Organization member countries,
							in order to foster greater mutual
			 respect for and understanding of the principle of civilian rule of the
			 military.(2)Elements of ProgramThe program authorized under paragraph (1)
			 may include conferences, seminars, exchanges, and other events, distribution of
			 publications and reimbursements of expenses of foreign military personnel
			 participating in the program, including transportation, translation and
			 administrative expenses.
					(3)Role of Nongovernmental
			 OrganizationsAmounts
			 authorized to be appropriated to carry out this section for a fiscal year are
			 authorized to be made available for nongovernmental organizations to facilitate
			 the implementation of the program authorized under paragraph (1).
					(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2010 through 2014 to carry out the program established by this
			 subsection.
					203.Limitations on certain assistance
				(a)Limitation on security-related
			 assistanceFor fiscal years
			 2011 through 2014, no security-related assistance may be provided to Pakistan
			 in a fiscal year until the Secretary of State, under the direction of the
			 President, makes the certification required under subsection (c) for such
			 fiscal year.
				(b)Limitation on Arms TransfersFor fiscal years 2012 through 2014, no
			 letter of offer to sell major defense equipment to Pakistan may be issued
			 pursuant to the Arms Export Control Act (22 U.S.C. 2751 et seq.) and no license
			 to export major defense equipment to Pakistan may be issued pursuant to such
			 Act in a fiscal year until the Secretary of State, under the direction of the
			 President, makes the certification required under subsection (c) for such
			 fiscal year.
				(c)CertificationThe certification required by this
			 subsection is a certification by the Secretary of State, under the direction of
			 the President, to the appropriate congressional committees that—
					(1)the Government of Pakistan is continuing to
			 cooperate with the United States in efforts to dismantle supplier networks
			 relating to the acquisition of nuclear weapons-related materials, such as
			 providing relevant information from or direct access to Pakistani nationals
			 associated with such networks;
					(2)the Government of Pakistan during the
			 preceding fiscal year has demonstrated a sustained commitment to and is making
			 significant efforts towards combating terrorist groups, consistent with the
			 purposes of assistance described in section 201, including taking into account
			 the extent to which the Government of Pakistan has made progress on matters
			 such as—
						(A)ceasing support, including by any elements
			 within the Pakistan military or its intelligence agency, to extremist and
			 terrorist groups, particularly to any group that has conducted attacks against
			 United States or coalition forces in Afghanistan, or against the territory or
			 people of neighboring countries;
						(B)preventing al Qaeda, the Taliban and
			 associated terrorist groups, such as Lashkar-e-Taiba and Jaish-e-Mohammed, from
			 operating in the territory of Pakistan, including carrying out cross-border
			 attacks into neighboring countries, closing terrorist camps in the FATA,
			 dismantling terrorist bases of operations in other parts of the country,
			 including Quetta and Muridke, and taking action when provided with intelligence
			 about high-level terrorist targets; and
						(C)strengthening counterterrorism and
			 anti-money laundering laws; and
						(3)the security forces of Pakistan are not
			 materially and substantially subverting the political or judicial processes of
			 Pakistan.
					(d)Certain payments
					(1)In generalSubject to paragraph (2), none of the funds
			 appropriated for security-related assistance for fiscal years 2010 through
			 2014, or any amounts appropriated to the Pakistan Counterinsurgency Capability
			 Fund established under the Supplemental Appropriations Act, 2009 (Public Law
			 111–32), may be obligated or expended to make payments relating to—
						(A)the Letter of Offer and Acceptance PK–D–YAD
			 signed between the Governments of the United States of America and Pakistan on
			 September 30, 2006;
						(B)the Letter of Offer and Acceptance PK–D–NAP
			 signed between the Governments of the United States of America and Pakistan on
			 September 30, 2006; and
						(C)the Letter of Offer and Acceptance PK–D–SAF
			 signed between the Governments of the United States of America and Pakistan on
			 September 30, 2006.
						(2)ExceptionFunds appropriated for security-related
			 assistance for fiscal years 2010 through 2014 may be used for construction and
			 related activities carried out pursuant to the Letters of Offer and Acceptance
			 described in paragraph (1).
					(e)Waiver
					(1)In generalThe Secretary of State, under the direction
			 of the President, may waive the limitations contained in subsections (a), (b),
			 and (d) for a fiscal year if the Secretary of State determines that is
			 important to the national security interests of the United States to do
			 so.
					(2)Prior notice of waiverThe Secretary of State, under the direction
			 of the President, may not exercise the authority of paragraph (1) until 7 days
			 after the Secretary of State provides to the appropriate congressional
			 committees a written notice of the intent to issue to waiver and the reasons
			 therefor. The notice may be submitted in classified or unclassified form, as
			 necessary.
					(f)Appropriate Congressional Committees
			 DefinedIn this section, the
			 term appropriate congressional committees means—
					(1)the Committee on Foreign Affairs, the
			 Committee on Armed Services, the Committee on Oversight and Government Reform,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
					(2)the Committee on Foreign Relations, the
			 Committee on Armed Services, and the Select Committee on Intelligence of the
			 Senate.
					204.Pakistan Counterinsurgency Capability
			 Fund
				(a)For Fiscal Year 2010
					(1)In generalFor fiscal year 2010, the Department of
			 State’s Pakistan Counterinsurgency Capability Fund established under the
			 Supplemental Appropriations Act, 2009 (Public Law 111–32), hereinafter in this
			 section referred to as the Fund, shall consist of the
			 following:
						(A)Amounts appropriated to carry out this
			 subsection (which may not include any amounts appropriated to carry out title I
			 of this Act).
						(B)Amounts otherwise available to the
			 Secretary of State to carry out this subsection.
						(2)Purposes of fundAmounts in the Fund made available to carry
			 out this subsection for any fiscal year are authorized to be used by the
			 Secretary of State, with the concurrence of the Secretary of Defense, to build
			 and maintain the counterinsurgency capability of Pakistan under the same terms
			 and conditions (except as otherwise provided in this subsection) that are
			 applicable to amounts made available under the Fund for fiscal year
			 2009.
					(3)Transfer authority
						(A)In generalThe Secretary of State is authorized to
			 transfer amounts in the Fund made available to carry out this subsection for
			 any fiscal year to the Department of Defense’s Pakistan Counterinsurgency Fund
			 established under the Supplemental Appropriations Act, 2009 (Public Law 111–32)
			 and such amounts may be transferred back to the Fund if the Secretary of
			 Defense, with the concurrence of the Secretary of State, determines that such
			 amounts are not needed for the purposes for which initially transferred.
						(B)Treatment of transferred
			 fundsSubject to subsections
			 (d) and (e) of section 203, transfers from the Fund under the authority of
			 subparagraph (A) shall be merged with and be available for the same purposes
			 and for the same time period as amounts in the Department of Defense’s Pakistan
			 Counterinsurgency Fund.
						(C)Relation to other authoritiesThe authority to provide assistance under
			 this subsection is in addition to any other authority to provide assistance to
			 foreign countries.
						(D)NotificationThe Secretary of State shall, not less than
			 15 days prior to making transfers from the Fund under subparagraph (A), notify
			 the appropriate congressional committees in writing of the details of any such
			 transfer.
						(b)Submission of NotificationsAny notification required by this section
			 may be submitted in classified or unclassified form, as necessary.
				(c)Appropriate Congressional Committees
			 DefinedIn this section, the
			 term appropriate congressional committees means—
					(1)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Affairs of the House
			 of Representatives; and
					(2)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Relations of the
			 Senate.
					205.Requirements for civilian control of
			 certain assistance
				(a)Requirements
					(1)In generalFor fiscal years 2010 through 2014, any
			 direct cash security-related assistance or non-assistance payments by the
			 United States to the Government of Pakistan may only be provided or made to
			 civilian authorities of a civilian government of Pakistan.
					(2)DocumentationFor fiscal years 2010 through 2014, the
			 Secretary of State, in coordination with the Secretary of Defense, shall ensure
			 that civilian authorities of a civilian government of Pakistan have received a
			 copy of final documentation provided to the United States related to
			 non-assistance payments provided or made to the Government of Pakistan.
					(b)Waiver
					(1)Security-related assistanceThe Secretary of State, in consultation
			 with the Secretary of Defense, may waive the requirements of subsection (a)
			 with respect to security-related assistance described in subsection (a) funded
			 from accounts within budget function 150 (International Affairs) if the
			 Secretary of State certifies to the appropriate congressional committees that
			 the waiver is important to the national security interest of the United
			 States.
					(2)Non-assistance paymentsThe Secretary of Defense, in consultation
			 with the Secretary of State, may waive the requirements of subsection (a) with
			 respect to non-assistance payments described in subsection (a) funded from
			 accounts within budget function 050 (National Defense) if the Secretary of
			 Defense certifies to the appropriate congressional committees that the waiver
			 is important to the national security interest of the United States.
					(c)Application to certain
			 activitiesNothing in this
			 section shall apply with respect to—
					(1)any activities subject to reporting
			 requirements under title V of the National Security Act of 1947 (50 U.S.C. 413
			 et seq.);
					(2)any assistance to promote democratic
			 elections or public participation in democratic processes;
					(3)any assistance or payments if the Secretary
			 of State determines and certifies to the appropriate congressional committees
			 that subsequent to the termination of assistance or payments a democratically
			 elected government has taken office;
					(4)any assistance or payments made pursuant to
			 section 1208 of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended;
					(5)any payments made pursuant to the
			 Acquisition and Cross-Servicing Agreement between the Department of Defense of
			 the United States of America and the Ministry of Defense of the Islamic
			 Republic of Pakistan; and
					(6)any assistance or payments made pursuant to
			 section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4578).
					(d)DefinitionsIn this section—
					(1)the term appropriate congressional
			 committees means the Committees on Appropriations, Armed Services, and
			 Foreign Affairs of the House of Representatives and the Committees on
			 Appropriations, Armed Services, and Foreign Relations of the Senate; and
					(2)the term civilian government of
			 Pakistan does not include any government of Pakistan whose duly elected
			 head of government is deposed by military coup or decree.
					IIIStrategy, accountability, monitoring, and
			 other provisions
			301.Strategy Reports
				(a)Pakistan Assistance Strategy
			 ReportNot later than 45 days
			 after the date of enactment of this Act, the Secretary of State shall submit to
			 the appropriate congressional committees a report describing United States
			 policy and strategy with respect to assistance to Pakistan under this Act. The
			 report shall include the following:
					(1)A description of the principal objectives
			 of United States assistance to Pakistan to be provided under title I of this
			 Act.
					(2)A general description of the specific
			 programs, projects, and activities designed to achieve the purposes of section
			 101 and the respective funding levels for such programs, projects, and
			 activities for fiscal years 2010 through 2014.
					(3)A plan for program monitoring, operations
			 research, and impact evaluation research for assistance authorized under title
			 I of this Act.
					(4)A description of the role to be played by
			 Pakistani national, regional, and local officials and members of Pakistani
			 civil society and local private sector, civic, religious, and tribal leaders in
			 helping to identify and implement programs and projects for which assistance is
			 to be provided under this Act, and of consultations with such representatives
			 in developing the strategy.
					(5)A description of the steps taken, or to be
			 taken, to ensure assistance provided under this Act is not awarded to
			 individuals or entities affiliated with terrorist organizations.
					(6)A projection of the levels of assistance to
			 be provided to Pakistan under this Act, broken down into the following
			 categories as described in the annual Report on the Criteria and
			 Methodology for Determining the Eligibility of Candidate Countries for
			 Millennium Challenge Account Assistance:
						(A)Civil liberties.
						(B)Political rights.
						(C)Voice and accountability.
						(D)Government effectiveness.
						(E)Rule of law.
						(F)Control of corruption.
						(G)Immunization rates.
						(H)Public expenditure on health.
						(I)Girls’ primary education completion
			 rate.
						(J)Public expenditure on primary
			 education.
						(K)Natural resource management.
						(L)Business start-up.
						(M)Land rights and access.
						(N)Trade policy.
						(O)Regulatory quality.
						(P)Inflation control.
						(Q)Fiscal policy.
						(7)An analysis for the suitable replacement
			 for existing Pakistani helicopters, including recommendations for sustainment
			 and training.
					(b)Comprehensive regional strategy
			 report
					(1)Sense of CongressIt is the sense of Congress that the
			 achievement of United States national security goals to eliminate terrorist
			 threats and close safe havens in Pakistan requires the development of a
			 comprehensive plan that utilizes all elements of national power, including in
			 coordination and cooperation with other concerned governments, and that it is
			 critical to Pakistan’s long-term prosperity and security to strengthen regional
			 relationships among India, Pakistan, and Afghanistan.
					(2)Comprehensive Regional Security
			 StrategyThe President shall
			 develop a comprehensive interagency regional security strategy to eliminate
			 terrorist threats and close safe havens in Pakistan, including by working with
			 the Government of Pakistan and other relevant governments and organizations in
			 the region and elsewhere, as appropriate, to best implement effective
			 counterinsurgency and counterterrorism efforts in and near the border areas of
			 Pakistan and Afghanistan, including the FATA, the NWFP, parts of Balochistan,
			 and parts of Punjab.
					(3)Report
						(A)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report on the comprehensive regional security
			 strategy required under paragraph (2).
						(B)ContentsThe report shall include a copy of the
			 comprehensive regional security strategy, including specifications of goals,
			 and proposed timelines and budgets for implementation of the strategy.
						(C)Appropriate Congressional Committees
			 DefinedIn this paragraph,
			 the term appropriate congressional committees means—
							(i)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
							(ii)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Relations, and the Select
			 Committee on Intelligence of the Senate.
							(c)Security-related assistance
			 planNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a plan for the proposed use
			 of amounts authorized for security-related assistance for each of the fiscal
			 years 2010 through 2014. Such plan shall include an assessment of how the use
			 of such amounts complements or otherwise is related to amounts described in
			 section 204.
				302.Monitoring Reports
				(a)Semi-Annual Monitoring ReportNot later than 180 days after the
			 submission of the Pakistan Assistance Strategy Report pursuant to section
			 301(a), and every 180 days thereafter through September 30, 2014, the Secretary
			 of State, in consultation with the Secretary of Defense, shall submit to the
			 appropriate congressional committees a report that describes the assistance
			 provided under this Act during the preceding 180-day period. The report shall
			 include—
					(1)a description of all assistance by program,
			 project, and activity, as well as by geographic area, provided pursuant to
			 title I of this Act during the period covered by the report, including the
			 amount of assistance provided for each program or project, and with respect to
			 the first report a description of all amounts made available for assistance to
			 Pakistan during fiscal year 2009, including a description of each program,
			 project, and activity for which funds were made available;
					(2)a list of persons or entities from the
			 United States or other countries that have received funds in excess of $100,000
			 to conduct projects under title I of this Act during the period covered by the
			 report, which may be included in a classified annex, if necessary to avoid a
			 security risk, and a justification for the classification;
					(3)with respect to the plan described in
			 section 301(a)(3), updates to such plan and a description of best practices to
			 improve the impact of the assistance authorized under title I of this
			 Act;
					(4)an assessment of the effectiveness of
			 assistance provided under title I of this Act during the period covered by the
			 report in achieving desired objectives and outcomes as guided by the plan
			 described in section 301(a)(3), and as updated pursuant to paragraph (3) of
			 this subsection, including a systematic, qualitative, and where possible,
			 quantitative basis for assessing whether desired outcomes are achieved and a
			 timeline for completion of each project and program;
					(5)a description of any shortfall in United
			 States financial, physical, technical, or human resources that hinder the
			 effective use and monitoring of such funds;
					(6)a description of any negative impact,
			 including the absorptive capacity of the region for which the resources are
			 intended, of United States bilateral or multilateral assistance and
			 recommendations for modification of funding, if any;
					(7)any incidents or reports of waste, fraud,
			 and abuse of expenditures under title I of this Act;
					(8)the amount of funds authorized to be
			 appropriated pursuant to section 102 that were used during the reporting period
			 for administrative expenses or for audits and program reviews pursuant to the
			 authority under sections 101(c)(2) and 103;
					(9)a description of the expenditures made from
			 any Chief of Mission Fund established pursuant to section 101(c)(5) during the
			 period covered by the report, the purposes for which such expenditures were
			 made, and a list of the recipients of any expenditures from the Chief of
			 Mission Fund in excess of $100,000;
					(10)an accounting of assistance provided to
			 Pakistan under title I of this Act, broken down into the categories set forth
			 in section 301(a)(6);
					(11)an evaluation of efforts undertaken by the
			 Government of Pakistan to—
						(A)disrupt, dismantle, and defeat al Qaeda,
			 the Taliban, and other extremist and terrorist groups in the FATA and settled
			 areas;
						(B)eliminate the safe havens of such forces in
			 Pakistan;
						(C)close terrorist camps, including those of
			 Lashkar-e-Taiba and Jaish-e-Mohammed;
						(D)cease all support for extremist and
			 terrorist groups;
						(E)prevent attacks into neighboring
			 countries;
						(F)increase oversight over curriculum in
			 madrassas, including closing madrassas with direct links to the Taliban or
			 other extremist and terrorist groups; and
						(G)improve counterterrorism financing and
			 anti-money laundering laws, apply for observer status for the Financial Action
			 Task Force, and take steps to adhere to the United Nations International
			 Convention for the Suppression of Financing of Terrorism;
						(12)a detailed description of Pakistan’s
			 efforts to prevent proliferation of nuclear-related material and
			 expertise;
					(13)an assessment of whether assistance
			 provided to Pakistan has directly or indirectly aided the expansion of
			 Pakistan’s nuclear weapons program, whether by the diversion of United States
			 assistance or the reallocation of Pakistan’s financial resources that would
			 otherwise be spent for programs and activities unrelated to its nuclear weapons
			 program;
					(14)a detailed description of the extent to
			 which funds obligated and expended pursuant to section 202(b) meet the
			 requirements of such section; and
					(15)an assessment of the extent to which the
			 Government of Pakistan exercises effective civilian control of the military,
			 including a description of the extent to which civilian executive leaders and
			 parliament exercise oversight and approval of military budgets, the chain of
			 command, the process of promotion for senior military leaders, civilian
			 involvement in strategic guidance and planning, and military involvement in
			 civil administration.
					(b)Government Accountability Office
			 Reports
					(1)Pakistan Assistance Strategy
			 ReportNot later than one
			 year after the submission of the Pakistan Assistance Strategy Report pursuant
			 to section 301(a), the Comptroller General of the United States shall submit to
			 the appropriate congressional committees a report that contains—
						(A)a review of, and comments addressing, the
			 Pakistan Assistance Strategy Report;
						(B)recommendations relating to any additional
			 actions the Comptroller General believes could help improve the efficiency and
			 effectiveness of United States efforts to meet the objectives of this
			 Act;
						(C)a detailed description of the expenditures
			 made by Pakistan pursuant to grant assistance under section 23 of the Arms
			 Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing
			 program); and
						(D)an assessment of the impact of the
			 assistance on the security and stability of Pakistan.
						(2)Certification ReportNot later than 120 days after the date on
			 which the President makes the certification described in section 203(c) for a
			 fiscal year, the Comptroller General of the United States shall conduct an
			 independent analysis of the certification described in such section and shall
			 submit to the appropriate congressional committees a report containing the
			 results of the independent analysis.
					(c)SubmissionThe Secretary of State may submit the
			 reports required by this section in conjunction with other reports relating to
			 Pakistan required under other provisions of law, including sections 1116 and
			 1117 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat.
			 1906 and 1907).
				(d)Appropriate congressional committees
			 definedIn this section, the
			 term appropriate congressional committees means—
					(1)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Affairs of the House
			 of Representatives; and
					(2)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Relations of the
			 Senate.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
